UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10653 ESSENDANT INC. (Exact Name of Registrant as Specified in its Charter) Delaware 36-3141189 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Parkway North Boulevard Suite100 Deerfield, Illinois 60015-2559 (847) 627-7000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Indicate by check mark whether registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox On October 19, 2015, the registrant had outstanding 37,391,273 shares of common stock, par value $0.10 per share. ESSENDANT INC. FORM10-Q For the Quarterly Period Ended September 30, 2015 TABLE OF CONTENTS PageNo. PARTI — FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2015 and December31, 2014 3 Condensed Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2015 and2014 4 Condensed Consolidated Statements of Comprehensive Income for the Three Months and Nine Months Ended September 30, 2015 and2014 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 29 PARTII — OTHER INFORMATION Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item6. Exhibits 31 SIGNATURES 32 2 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) (Unaudited) As ofSeptember30, AsofDecember31, 2014 (Revised) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $18,079 in 2015 and $19,725 in 2014 Inventories Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt 43 Total current liabilities Deferred income taxes Long-term debt Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, $0.10 par value; authorized - 100,000,000 shares, issued - 74,435,628 shares in 2015 and 2014 Additional paid-in capital Treasury stock, at cost – 36,874,672 shares in 2015 and 35,719,041 shares in 2014 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 3 ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (Unaudited) FortheThreeMonthsEnded For the Nine Months Ended September30, September30, 2014 (Revised) 2014 (Revised) Net sales $ Cost of goods sold Gross profit Operating expenses: Warehousing, marketing and administrative expenses Operating income Interest expense, net Income before income taxes Income tax expense Net income $ Net income per share - basic: $ Average number of common shares outstanding - basic Net income per share - diluted: $ Average number of common shares outstanding - diluted Dividends declared per share $ See notes to condensed consolidated financial statements. 4 ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) FortheThreeMonthsEnded For the Nine Months Ended September30, September30, 2014 (Revised) 2014 (Revised) Net income $ Other comprehensive income, net of tax Translation adjustments ) ) Minimum pension liability adjustments Cash flow hedge adjustments ) ) ) Total other comprehensive gain (loss), net of tax ) 50 Comprehensive income $ See notes to condensed consolidated financial statements. 5 ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Nine Months Ended September30, 2014 (Revised) Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Share-based compensation Loss on the disposition of property, plant and equipment 97 Amortization of capitalized financing costs Excess tax benefits related to share-based compensation ) ) Asset impairment charges - Loss on sale of equity investment 33 - Deferred income taxes ) ) Changes in operating assets and liabilities (net of acquisitions): Increase in accounts receivable, net ) ) Decrease in inventory (Increase) decrease in other assets ) Increase in accounts payable Increase (decrease) in checks in-transit ) Increase in accrued liabilities Decrease in other liabilities ) ) Net cash provided by operating activities Cash Flows From Investing Activities: Capital expenditures ) ) Proceeds from the disposition of property, plant and equipment Acquisitions, net of cash acquired ) ) Proceeds from sale of equity investment - Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net repayments under revolving credit facility ) ) Borrowings under Receivables Securitization Program - Repayment of debt - ) Proceeds from the issuance of debt - Net disbursements from share-based compensation arrangements ) ) Acquisition of treasury stock, at cost ) ) Payment of cash dividends ) ) Excess tax benefits related to share-based compensation Payment of debt issuance costs ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Other Cash Flow Information: Income tax payments, net $ $ Interest paid See notes to condensed consolidated financial statements. 6 ESSENDANT INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying Condensed Consolidated Financial Statements represent EssendantInc. (“ESND”) (formerly known as United Stationers Inc.) with its wholly owned subsidiary EssendantCo. (formerly known as United Stationers Supply Co.), and Essendant Co.’s subsidiaries (collectively, “Essendant” or the “Company”). The Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States and include the accounts of ESND and its subsidiaries. All intercompany transactions and balances have been eliminated. The Company operates in a single reportable segment as a leading distributor of workplace essentials. The accompanying Condensed Consolidated Financial Statements are unaudited. The Condensed Consolidated Balance Sheet as of December31, 2014, was derived from the December31, 2014 audited financial statements with certain line items being restated for changes in accounting principles. See Note 2, “Change in Accounting Principles,” for additional details. The Condensed Consolidated Financial Statements have been prepared in accordance with the rulesand regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements, prepared in accordance with accounting principles generally accepted in the United States, have been condensed or omitted pursuant to such rulesand regulations. Accordingly, the reader of this Quarterly Report on Form10-Q should refer to the Company’s Annual Report on Form10-K for the year ended December31, 2014 for further information. In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of Essendant at September 30, 2015 and the results of operations and cash flows for the nine months ended September 30, 2015 and 2014. The results of operations for the three and nine months ended September 30, 2015 should not necessarily be taken as indicative of the results of operations that may be expected for the entire year. New Accounting Pronouncements In September 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2015-16, “Simplifying the Accounting for Measurement-Period Adjustments (Topic 805): Business Combinations,” which replaces the requirement that an acquirer in a business combination account for measurement period adjustments retrospectively with a requirement that an acquirer recognize adjustments to the provisional amounts that are identified during the measurement period in the reporting period in which the adjustment amounts are determined. ASU 2015-16 requires that the acquirer record, in the same period’s financial statements, the effect on earnings of changes in depreciation, amortization, or other income effects, if any, as a result of the change to the provisional amounts, calculated as if the accounting had been completed at the acquisition date. For public business entities, ASU 2015-16 is effective for fiscal years beginning after December15, 2015, including interim periods within those fiscal years. The guidance is to be applied prospectively to adjustments to provisional amounts that occur after the effective date of the guidance, and earlier application is permitted. The Company is currently evaluating the new guidance to determine the impact it will have on its consolidated financial statements.
